Citation Nr: 0833833	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  95-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970 and from November 1990 to August 1992, with additional 
service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand in February 2007.  This 
matter was originally on appeal from a July 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2006; a 
transcript is of record. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Rating the veteran's service-connected mechanical low back 
pain under the current ratings schedule requires that VA 
consider the combined range of motion of the thoracolumbar 
spine.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a, 
Note (2) (2007).  
  
In response to the Board's February 2007 remand, the veteran 
was provided with a VA spine examination.  In the examination 
report, dated in April 2008, Dr. J.W. discussed flexion and 
extension of the veteran's thoracolumbar spine, but not left 
and right lateral flexion, or left and right rotation.  VA is 
unable to rate a spine disability under the ratings schedule 
without these ranges of motion.  Accordingly, this appeal 
must be remanded so that this information can be obtained.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
compliance is neither optional nor discretionary).  The Board 
also finds, given the passage of time, that an attempt should 
be made to obtain the veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the veteran 
identify all sources of VA and non-VA 
treatment for his mechanical low back pain 
since May 2006.  The RO must then attempt 
to obtain copies of all identified medical 
treatment records. Regardless of the 
veteran's response, the RO must attempt to 
obtain all of the veteran's updated 
treatment records from the VA Medical 
Center in Birmingham, Alabama, and the VA 
Pain Clinic in Jacksonville, Florida, since 
May 2006.  

All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO should then schedule the veteran 
for a VA examination to assess the severity 
of his service-connected mechanical low 
back disability.  The claims folder and a 
copy of this remand must be provided to the 
examiner and reviewed as part of the 
examination.  All indicated studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  All results 
of any such studies, tests, or evaluations 
must be included in the examination report.  
The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the thoracolumbar spine, 
in degrees, noting by comparison the normal 
range of motion of the spine.  The range of 
motion should include forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation. See 38 C.F.R. 
§ 4.71a, Note (2) (2007).  

It must also be determined whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the 
veteran's mechanical low back pain 
disability, expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  

The examiner is requested to provide an 
opinion as to whether the veteran's 
disability is characterized by mechanical 
low back pain, or intervertebral disc 
syndrome, a combination of both, or another 
disorder.  The examiner is further 
requested to provide an opinion as to 
whether there is an identifiable and 
separate neurological component to the 
veteran's service-connected back 
disability.  The report of examination 
should include the complete rationale for 
all opinions expressed.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If it remains denied, a 
supplemental statement of the case 
addressing all evidence received since the 
July 2008 supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




